Title: From George Washington to John Adams, 25 September 1798
From: Washington, George
To: Adams, John



Sir,
Mount Vernon 25th Septr 1798.

With all the respect which is due to your public station, and with the regard I entertain for your private character, the following representation is presented to your consideration. If in the course of it, any expression should escape me which may appear to be incompatible with either, let the purity of my intentions; the candour of my declarations; and a due respect for my own character, be received as an apology.

The subject on which I am about to address you, is not less delicate in its nature, than it is interesting to my feelings. It is the change which you have directed to be made in the relative rank of the Major Generals, which I had the honor of presenting to you, by the Secretary of War; the appointment of an Adjutant General after the first nomination was rejected; and the prepared state you are in to appoint a third, if the second should decline, without the least intimation of the matter to me.
It would have been unavailing, after the nomination and appointment of me to the Chief command of the Armies of the United States, (without any previous consultation of my sentiments) to have observed to you the delicate situation in which I was placed by that act. It was still less expedient, to have dwelt more than I did, on my sorrow at being drawn from my retirement; where I had fondly hoped to have spent the few remaining years which might be dispensed to me, if not in profound tranquillity, at least without public responsibility. But if you had been pleased, previously to the nomination, to have enquired into the train of my thoughts upon the occasion, I would have told you with the frankness & candour which I hope will ever mark my character, on what terms I would have consented to the nomination; you would then have been enabled to decide whether they were admissible, or not.
This opportunity was not afforded before I was brought to public view. To declare them afterwards, was all I could do; and this I did, in explicit language, to the Secretary of War, when he honoured me with your letter of the 7th of July; shewed me his powers; and presented the Commission. They were, that the General Officers, and General staff of the Army should not be appointed without my concurrence. I extended my stipulations no farther, but offered to give every information, and render every service in my power in selecting good officers for the Regiments.
It would be tedious to go into all the details which led to this determination; but before I conclude my letter, I shall take the liberty of troubling you with some of them. Previously to the doing of which, however, let me declare, and I do declare, in the most unequivocal manner, that I had nothing more in view in making this stipulation, than to insure the most eligable characters for these highly responsible offices; conceiving that my opportunities, both in the Civil & Military administration of the Affairs of this

Country, had enabled me to form as correct an opinion of them as any other could do.
Neither the Secretary of War, nor myself, entertained any doubt, from your letters to me, and Instructions to him, that this was the meaning and object of his Mission. Unwilling, however, to let a matter of such serious importance to myself remain upon uncertain ground, I requested that Gentleman to declare this in his official letter to you (supposing, as was the case, that the one I should have the honor of writing to you, might be laid before the Public, and that to incumber it with stipulations of that sort, would be improper). Nay more, as the acceptance was conditional, & you might, or might not be disposed to accede to the terms, I requested him to take the Commission back, to be annulled, or restored, according to your conception of the propriety, or impropriety of them. His remark upon this occasion was, that it was unnecessary, inasmuch as, if you did not incline to accept my services upon the conditions they were offered, you would be under the necessity of declaring it; whilst, on the other hand, silence must be construed into acquiescence. This consideration, and believing that the latter mode would be most respectful, as the other might imply distrust of your intentions, arrested that measure.
This, Sir, is a true, candid & impartial statement of facts. It was the ground on which I accepted and retained the Commission; and was the authority on which I proceeded to the arrangement that was presented to you by the Secretary of War.
Having no idea that the General Officers for the Provisional army would be nominated at that time they were, I had not even contemplated characters for those appointments.
I will now, respectfully ask, in what manner these stipulations on my part, have been complied with?
In the arrangement made by me, with the Secretary of War, the three Major Generals stood—Hamilton, Pinckney, Knox. and in this order I expected their Commissions would have been dated. This, I conceive, must have been the understanding of the Senate. And certainly was the expectation of all those with whom I have conversed. But you have been pleased to order the last to be first, and the first to be last. Of four Brigadiers for the Provisional army, one I never heard of as a Military character, has been nominated and appointed; and another is so well known to all those who served with him, in the Revolution, as (for the appointment) to have given the greatest disgust, and will be the means of preventing

many valuable Officers of that army from coming forward. One Adjutant General has been, & another is ready to be appointed in case of the non-acceptance of Mr North, not only without any consultation with me, but without the least intimation of the intention; although in the letter I had the honor to write you on the 4th of July in acknowledgment of your favour of the 22d of June preceeding, and still more strongly in one of the same date to the Secretary of War, which (while here) his Clerk was, I know, directed to lay before you, I endeavoured to shew, in a strong point of view, how all important it was that this officer (besides his other qualifications) should be agreeable to the Commander in Chief, and possess his entire confidence. To increase the Powers of the Commander in Chief—or to lessen those of the President of the United States, I pray you to be persuaded, was most foreign from my heart. To secure able Coadjutors in the arduous task I was about to enter upon, was my sole aim. This the public good demanded—and this must have been equally the wish of us both. But to accomplish it, required an intimate knowledge of the componant parts of the characters among us, in the higher grades of the late army. and I hope (without incurring the charge of presumption) I may add, that the opportunities I have had to judge of these, are second to none. It was too interesting to me, who had staked every thing which was dear & valuable upon the issue, to trust more to chance than could be avoided. It could not be supposed that I was insensible to the risk I was about to run—knowing that the chances of losing, was at least equal to those of encreasing, that reputation which the partiality of the world had been pleased to bestow on me. No one then, acquainted with these circumstances; the sacrafices I was about to make; and the impartiality of my conduct in the various walks of life, could suppose that I had any other object in view than to obtain the best aids the country afforded, & my judgment could dictate.
If an Army had been in actual existence, and you had been pleased to offer the command of it to me, my course would have been plain: I should have examined the Constitution of it; looked into its organization; and enquired into the character of its Officers &ca—As the Army was to be raised, & the Officers to be appointed, could it be expected (as I was no Candidate for the Office) that I would be less cautious, or less attentive to secure these advantages?
It was not difficult for me to perceive that if we entered into a Serious

contest with France, that the character of the War would differ materially from the last we were engaged in. In the latter, time, caution, and worrying the enemy until we could be better provided with arms, & other means, and had better disciplined Troops to carry it on, was the plan for us. But if we should be engaged with the former, they ought to be attacked at every step, and, if possible, not suffered to make an establishment in the Country—acquiring thereby strength from the disaffected and the Slaves, whom I have no doubt they will arm—and for that purpose will commence their operations South of the Potomack.
Taking all these circumstances into view, you will not be surprised at my sollicitude to intrench myself as I did; nor is it to be supposed that I made the arrangement of the three Major Generals without an eye to possible consequences. I wished for time, it is true, to have effected it, hoping that an amicable adjustment might have taken place, & offered, at a very short summons, (inconvenient as it would have been) to proceed to Philadelphia for that purpose; but as no subsequent notice was taken thereof, I presumed there were operative reasons against the measure, and did not repeat it.
It is proper too I should add, that, from the information which I received from various quarters, & through different channels, I had no doubt in my mind that the current sentiment among the members of Congress, and particularly among those from New England, was in favor of Colonel Hamilton’s being second in command—and this impression has been since confirmed in the most unequivocal manner by some respectable members of that body, whom I have myself seen & conversed with, on the subject.
But if no regard was intended to be had to the order of my arrangement, why was it not altered before it was submitted to the Senate? This would have placed matters upon Simple ground. It would then have been understood as it is at present, namely—that the Gentlemen would rank in the order they were named: but the change will contravene this, and excite much conversation, & unpleasant consequences.
I cannot lay my hand readily upon the resolves of the old Congress, relative to the settlement of Rank between Officers of the same grade, who had been in service & were disbanded, while a part of the Army remained in existance; but if I have a tolerable recollection of the matter, they are totally irrevelent to the present

case. Those resolves passed, if I am not mistaken, at a time when the proportion of Officers to men was so unequal as to require a reduction of the former: or when the Army was about to undergo a reduction in part, and the officers might be called upon again. But will a case of this sort apply to Officers of an army which has ceased to exist for more than fourteen years? I give it frankly as my opinion (if I have not entirely forgotten the principle on which the Resolves took place) that they will not: and I as frankly declare, that the only motive I had for examining a list of the Officers of that army, was to be reminded of names. If the rule contended for was to obtain, what would be the consequences, & where would the evil end? In all probability resort will be had to the field Officers of the Revolutionary army to fill similar grades in the augmented, and Provisional Corps which are to be raised. What then is to be done with General Dayton, who never ranked higher than Captain? The principle will apply with equal force in that case as in the case of Hamilton and Knox. The injury (if it is one) of putting a junr over the head of a Senr Officer of the last war, is not ameliorated by the nominations or appointments of them on different days. It is the act itself, not the manner of doing it, that affects.
I have dwelt longer on this point than perhaps was necessary, in order to shew, that in my opinion, former rank in the Revolutionary Army ought to have no influence in the present case, farther than may be derived from superior experience, brilliant exploits, or general celebrity of character. And that, as the Armies about to be raised are commencing de novo, the President has the right to make Officers of Citizens, or Soldiers, at his pleasure; and to arrange them in any manner he shall deem most conducive to the public weal.
It is an invidious task, at all times, to draw comparisons; and I shall avoid it as much as possible; but I have no hesitation in declaring, that if the Public is to be deprived of the Services of Coll Hamilton in the Military line, that the Post he was destined to fill will not be easily supplied; and that this is the sentiment of the Public, I think I can venture to pronounce. Although Colo. Hamilton has never acted in the character of a General Officer, yet his opportunities, as the principal & most confidential aid of the Commander in chief, afforded him the means of viewing every thing on a larger scale than those whose attentions were confined

to Divisions or Brigades; who knew nothing of the correspondences of the Commander in Chief, or of the various orders to, or transactions with, the General Staff of the Army. These advantages, and his having served with usefulness in the Old Congress; in the General Convention; and having filled one of the most important departments of Government with acknowledged abilities and integrity, has placed him on high ground; and made him a conspicuous character in the United States, and even in Europe. To these, as a matter of no small consideration may be added, that as a lucrative practice in the line of his Profession is his most certain dependence, the inducement to relinquish it, must, in some degree, be commensurate. By some he is considered as an ambitious man, and therefore a dangerous one. That he is ambitious I shall readily grant, but it is of that laudable kind which prompts a man to excel in whatever he takes in hand. He is enterprising, quick in his perceptions, and his judgment intuitively great: qualities essential to a great military character, and therefore I repeat, that his loss will be irrepairable.
With respect to General Knox, I can say with truth, there is no man in the United States with whom I have been in habits of greater intimacy; no one whom I have loved more sincerely; nor any for whom I have had a greater friendship. But, esteem, love & friendship, can have no influence on my mind when I conceive that the subjugation of our Government and Independence, are the objects aimed at by the enemies of our Peace; and when, possibly, our all is at stake.
In the first moments of leisure, after the Secretary of War had left this place I wrote a friendly letter to Genl Knox, stating my firm belief that if the French should invade this country, with a view to conquest, or to the division of it, that their operations would commence to the Southward, and endeavoured to shew him, in that case, how all important it was to engage General Pinckney, his numerous family, friends & influential acquaintance, heartily in the cause. Sending him, at the same time, a copy of the arrangement, which I supposed to be final; and in a subsequent letter, I gave him my opinion fully with respect to the relative situation of himself & Colo. Hamilton; not expecting, I confess, the difficulties which have occurred.
I will say but little, relatively to the appointment of the Brigadiers before alluded to; but I must not conceal, that after what had

passed, and my understanding of the compact, that my feelings were not a little wounded by the appointment of any, much more such characters, with out my knowledge.
In giving these details, I have far exceeded the limits of a letter, but hope to be excused for the prolixity of it. My object has been, to give you a clear and distinct view of my understanding of the terms on which I received the Commission with which you were pleased to honor me.
Lengthy as this letter is, there is another subject, not less interesting to the Commander in Chief of the Armies (be him whom he may) than it is important to the United States, which I beg leave to bring respectfully to your view. We are now, near the end of September, and not a man recruited, nor a Battalion Officer appointed, that has come to my knowledge. The consequence is, that the spirit and enthusiasm which prevailed a month or two ago, and would have produced the best men in a short time, is evaporating fast, and a month or two hence, may induce but few, and those perhaps of the worst sort, to Inlist. Instead therefore of having the augmented force in a state of preparation, and under a course of discipline, it is now to be raised; and possibly may not be in existence when the Enemy is in the field: we shall then have to meet veteran Troops, inured to conquest, with Militia, or raw recruits; the consequence of which is not difficult to conceive, or to foretell.
I have addressed you, Sir, with openness & candour—and I hope with respect; requesting to be informed whether your determination to reverse the order of the three Major Generals is final—and whether you mean to appoint another Adjutant General without my concurrence. With the greatest respect & consideration I have the honor to be Sir, Your Most Obedient and Most Humble Servant

Go: Washington

